Citation Nr: 0718823	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran had active service from February 1974 to February 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


In a November 1990 rating decision, service connection was 
granted at a non-compensable rating for left ear hearing 
loss, and denied for right ear hearing loss on the basis that 
the claim was not well-grounded, as there was no evidence of 
in-service right ear hearing loss, nor was there evidence of 
right ear hearing loss within one year of active service.  
The veteran did not appeal that decision.  

Then, in February 2004, the veteran sought to reopen his 
claim for service connection for bilateral hearing loss, 
seeking an increased disability rating for his service-
connected left ear hearing loss and a compensable rating for 
hearing loss of the right ear.  In a June 2004 rating 
decision, the RO determined that new and material evidence 
had been received to reopen the original claim, but denied 
the veteran's claim on the merit.

In this regard, the Board notes that regardless of the RO's 
actions in reopening the veteran's claim, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, the Board is required to consider the question 
of whether new and material evidence has been received to 
reopen the veteran's claim without regard to the RO's 
determinations in order to establish the Board's jurisdiction 
to address the underlying claim and to adjudicate the claim 
on a de novo basis.

The veteran filed a notice of disagreement in November 2004, 
pertaining only to the issue of right ear hearing loss, 
stating, "My right ear was present for all the exposure that 
my left ear was exposed to."  A statement of the case (SOC) 
was issued in May 2005.  The SOC stated, "You did not, 
however, provide any medical evidence to refute the VA 
examiner's opinion; medical treatment records at the St. 
Louis VA Medical Center cited by you does not show an opinion 
that shows your current right ear hearing loss is related to 
your period of active duty."

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
directives consistent with the Veterans Claims Assistance Act 
(VCAA) with regard to new and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was not provided adequate specific 
notice of what constitutes material evidence in the case at 
hand.  In the March 2004 VCAA letter, the veteran was not 
advised as to why his claim for service connection was 
previously denied.  Further, the May 2005 statement of the 
case did not address the current new and material standard 
under 38 C.F.R. § 3.156(a) (2006) presumably as the RO had 
reopened the claim.  Therefore, the veteran was provided 
inadequate VCAA notification.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice, because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.  

Therefore, this case must be remanded for the claimant to be 
furnished specific notification of the reason for the prior 
final denial and of what constitutes material evidence 
specifically with respect to that prior decision.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The VCAA notice should include specific 
notice of why the claim was previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claim.  The claim was denied in the 
November 1990 rating decision on the 
basis that the medical information of 
record did not establish that right ear 
hearing loss was incurred during service, 
was manifest within one year of service, 
or that there was an etiological nexus 
between the veteran's current disability 
and his period of active service.  
Material evidence would be evidence 
showing that right ear hearing loss was 
incurred during service or was manifest 
during the one year period after service, 
and that the veteran currently has right 
ear hearing loss which is at least as 
likely as not etiologically related to 
service.  

The VCAA information provided to the 
veteran should include reference to the 
current version of 38 C.F.R. § 3.156(a) 
(2006).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112). 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



